Citation Nr: 9901086	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for temporomandibular 
joint (TMJ) syndrome, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals of bilateral inguinal hernias.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1990 to April 
1995.

The instant appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which granted claims for 
service connection for TMJ syndrome and postoperative 
residuals of bilateral inguinal hernias and assigned 
noncompensable disability evaluations for both.  By rating 
decision dated in October 1997 an increased rating, to 10 
percent, was granted for the veterans TMJ syndrome.  
Although an October 1997 report of contact indicated that the 
veteran was no longer interested in pursuing the increased 
rating claim for TMJ syndrome, confirmation of this report in 
writing was never received.  In addition, the veterans 
representative indicated that the veteran was still pursuing 
the TMJ increased rating claim in the informal hearing 
presentation dated in December 1997.  Therefore, the Board of 
Veterans' Appeals (Board) does not find that the veteran has 
withdrawn the claim.  38 C.F.R. § 20.204 (1998).  Since this 
claim has not been withdrawn, an increased rating above 10 
percent remains at issue on appeal.  See AB v. Brown, 6 
Vet.App. 35 (1993) (a claim remains in controversy where less 
than the maximum available benefits are awarded).


FINDINGS OF FACT

1.  The appellants service-connected TMJ syndrome is 
currently manifested by limited motion of temporomandibular 
articulation to 42 millimeters (mm) with reports of pain 
after a late opening pop at 36 mm.

2.  The appellant underwent repair of a right and left 
inguinal hernia in August 1993 and March 1995, respectively.  
The appellant reported difficulty lifting at his former job, 
tenderness, and discomfort related to his right hernia 
repair.  The clinical findings on report of VA examination 
dated in March 1996 reflected complaints of pain and 
tenderness in the hernia scars areas, but there is no 
evidence of recurrence of either a right or left hernia.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for TMJ 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.321, 4.2, 4.10, 4.150, Diagnostic 
Code 9905 (1998).

2.  The criteria for a compensable rating for postoperative 
residuals of bilateral inguinal hernias have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  That is, he has presented claims which are 
plausible.  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
VA examinations were performed pursuant to the appellants 
claim for benefits.  In addition, all available service 
medical records and VA treatment records have been obtained.  
The Board is not aware of any additional pertinent evidence 
which has not been developed.  For these reasons, the Board 
finds that VAs duty to assist the appellant, 38 U.S.C.A. 
§ 5107(a) (West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the appellants request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Boards responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).

TMJ syndrome

The appellant contends, in substance, that his service-
connected TMJ syndrome is more severe than the current 
disability evaluation suggests; therefore, he believes an 
increased rating is warranted.

A review of the service medical and dental records shows no 
complaint, treatment, or diagnosis referable to TMJ syndrome 
at the time of the veterans December 1989 entrance 
examination.  In December 1990 the veteran reported that his 
jaw locked up sometimes after holding it open and that he had 
TMJ pain.  In January 1991 an evaluation led to an impression 
of possible TMJ derangement.  The veterans treatment 
included Motrin and a bite splint, and the dental records 
showed that his symptoms waxed and waned.  A September 1994 
psychological report assessed stress related physiological 
response affecting TMD and headaches.  Biofeedback and stress 
management therapy was not instituted as the veteran would 
shortly be deployed and then planned to leave the service.  
At the time of his January 1995 separation examination, 
dental records revealed that the veteran reported the TMJ 
problems were still interfering with his everyday life.

During his March 1996 VA dental examination the veteran 
complained of pain in the left TMJ area, headaches, and 
locking of the jaw during the day.  His mandibular opening 
measured 42 mm, and his mouth opened without deviation or 
exceptional difficulty.  A late opening pop was heard at 36 
mm, and there was no reciprocal closing click or pop.  There 
was tenderness over the left preauricular area.  The examiner 
found that the disability had no effect on daily activities, 
and no ancillary problems could be envisioned.  A Panoramic 
X-ray was normal.  The diagnosis was popping of the left TMJ 
upon late opening, 42 mm mandibular opening, and headaches of 
unknown origin.

In April 1996 the veteran was granted service connection for 
TMJ syndrome which assigned a 0 percent disability 
evaluation.  In his June 1997 appeal statement, he reported 
that he told the VA examiner that he felt excruciating pain 
when his mouth was open past the point where the late pop was 
heard.  He reported that he received relief from Motrin and 
Flexeril, and that he wore a bite guard every night and 
occasionally during the day.

The Board has reviewed VA treatment records from April to 
July 1997 from the VA Outpatient Clinic (VAOPC) in Orlando, 
Florida.  In May 1997 the veteran reported cracking and 
popping and a limited range of motion of the jaw.  A June 
1997 record noted that a neuroprobe at the mandibular trigger 
points decreased his pain for several days.  He was therefore 
issued a transcutaneous nerve stimulator (TNS) for home use.

During his September 1997 personal hearing the veteran 
testified that that the physicians at the Orlando VAOPC were 
considering treatment at a pain or facial clinic as well as 
oral surgery.  He indicated that he had not sought treatment 
until almost two years after service, in 1997.  He indicated 
that at his current job his jaw locked due to stress.  He 
also stated that he had not been denied employment due to his 
TMJ syndrome, although he believed that was due to his 
selectivity when looking for a job that would not affect my 
life in that aspect.  The veteran stated that he had never 
missed work due to his service-connected disorders.

In October 1997 the veteran was awarded an increased rating, 
to 10 percent, for TMJ syndrome based on painful motion, 
functional loss, and the benefit of the doubt doctrine.  The 
veterans TMJ syndrome is currently evaluated under 
Diagnostic Code 9905 for limited motion of temporomandibular 
articulation.  38 C.F.R. § 4.150, Diagnostic Code 9905 
(1998).  That Diagnostic Code provides for a 10 percent 
rating where the inter-incisal range of motion is from 31 to 
40 mm, a 20 percent rating where the inter-incisal range of 
motion is from 21 to 30 mm, a 30 percent rating where the 
inter-incisal range of motion is from 11 to 20 mm, and a 40 
percent rating where the inter-incisal range of motion is 
from 0 to 10 mm.  Id.

The Board finds that an increased rating for TMJ syndrome is 
not warranted.  The March 1996 VA dental examination clearly 
found that the veteran was able to open his mouth to 42 mm 
without exceptional difficulty.  An inter-incisal range of 
motion of 42 mm is noncompensable according to Diagnostic 
Code 9905.  Id.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider functional loss due to pain) and 4.45 
(consider [p]ain on movement, swelling, deformity, or 
atrophy on disuse in addition to [i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing, incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet.App. 202 (1995).  The veteran stated after the VA 
examination that he had excruciating pain opening his mouth 
more than 36 mm, where a late opening pop was heard.  An 
inter-incisal range of motion of 36 mm warrants no more than 
a 10 percent disability evaluation.  Based on the veterans 
reports of pain, including those he reported during his 
personal hearing; the fact that tenderness was noted on the 
VA examination; and the fact that the veteran was prescribed 
a TNS unit for his TMJ syndrome, the Board finds that no more 
than a 10 percent evaluation is warranted under 38 C.F.R. 
§§ 4.40, 4.45 (1998).  He has not asserted that due to pain 
he cannot open his mouth beyond 30 mm, which is the criteria 
for the next higher, 20 percent, rating.

The Board notes that the veteran reported additional pain 
manifested by headaches which he argued were due to his 
service-connected TMJ syndrome.  However, as the VA examiner 
was unable to link the etiology of the veterans headaches to 
his TMJ syndrome, additional compensation for headaches is 
not warranted.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment specifically 
attributable to the service connected TMJ syndrome or 
frequent periods of hospitalization due to that disorder so 
as to render impractical the application of the regular 
schedular criteria.  There is no evidence that the appellant 
has ever been hospitalized for his TMJ syndrome.  In 
addition, no marked interference with employment is shown as 
the veteran has by his own report not missed any work due to 
his TMJ syndrome and does not have significant symptoms 
referable to his TMJ syndrome as a result of his current job 
with computers.

Accordingly, in view of the above, the Board finds that the 
preponderance of the evidence is against an increased rating 
for TMJ syndrome.

Postoperative residuals of bilateral inguinal hernias

The appellant contends, in substance, that his service-
connected postoperative residuals of bilateral inguinal 
hernias is more severe than the current disability evaluation 
suggests; therefore, he believes an increased rating is 
warranted.

A review of the service medical records reveals that the 
veterans December 1989 enlistment examination was silent as 
to any complaint, treatment, or diagnosis of a hernia.  In 
August 1993 he complained of a four day history of right 
sided groin pain, and a physical examination revealed a 
nonreduceable right inguinal hernia.  The following day he 
underwent repair for the hernia.  Three days after the 
surgery he complained of a pain in the right groin, but there 
was no evidence of hernia recurrence on examination.  A 
follow-up record indicated he was feeling better.  An August 
1994 record noted that the veterans right hernia repair was 
well-healed, and his January 1995 separation examination 
noted it was symptomatic but intact.

During the veterans separation examination, a small left 
inguinal hernia was palpated.  A February 1995 surgical 
evaluation concurred with the assessment, and he underwent 
repair for the left hernia in March 1995.  Post-operative 
records noted that the veterans hernia repair was healing 
well and that he was without pain or discomfort.

Following service discharge, the medical evidence does not 
show that the appellant had a recurrence of either his left 
or his right hernia.  During a March 1996 VA examination the 
veteran reported pain at both inguinal areas upon straining.  
Physical examination revealed marked tenderness at both 
inguinal scrotal areas; however, there was good peristalsis, 
no masses, and no visceromegaly.  The diagnosis was bilateral 
inguinal scrotal pain status post bilateral inguinal 
herniorrhaphies.

In his May 1997 appeal statement, the veteran reported that 
his right area remained tender to the touch and was very 
painful when lifting or twisting.  He reported that the 
hernia symptoms interfered with his job installing service 
windows which required him to lift windows and move 
constantly.  He indicated that he occasionally had to stop 
work and rest to relieve his symptoms.

The Board has reviewed VA treatment records from April to 
July 1997 from the Orlando VAOPC.  In May 1997, V. Gilbert, 
M.D., recommended a surgical evaluation following complaints 
of right groin discomfort.  The surgical evaluation revealed 
an essentially normal physical examination, and hernia 
recurrence was not found.  The veteran was assessed with 
probable right inguinal sprain and was advised to take hot 
baths and to wear a protective garment in the workplace when 
lifting.  The veteran did not report for follow-up 
appointments in June and July 1997 with Dr. Gilbert.

During his September 1997 personal hearing the veteran 
testified that his only post-service medical treatment was at 
the Orlando VAOPC and that he had not sought treatment until 
almost two years after service, in 1997.  He stated that he 
did not have any problems with the left side:  it was 
completely healed.  He complained of extreme tenderness 
on the right exacerbated by twisting, lifting, and turning.  
The veteran stated that he left the window business in part 
because it aggravated his symptoms and that he currently had 
a job working with computers.  He did not indicate that his 
current job was affected by his service-connected 
postoperative residuals of bilateral inguinal hernias.  He 
also stated that he had not been denied employment due to his 
status post hernia repairs, although he believed that was due 
to his selectivity when looking for a job that would not 
affect my life in that aspect.  The veteran stated that he 
had never missed work due to his service-connected disorders.

The veterans postoperative residuals of bilateral inguinal 
hernias are currently rated as noncompensably disabling under 
Diagnostic Code 7338.  38 C.F.R. § 4.115, Diagnostic Code 
7338 (1998).  Under this Diagnostic Code, a noncompensable 
evaluation is provided where the hernia is not operated, but 
remediable, or is small and reducible or without true hernia 
protrusion.  Id.  A 10 percent evaluation is provided for an 
inguinal hernia which is post operative recurrent, readily 
reducible and well supported by truss or belt.  Id.  A 30 
percent evaluation is provided for an inguinal hernia which 
is small, post operative recurrent, or unoperated 
irremediable, not well supported by a truss, or not readily 
reducible.  Id.  Finally, a 60 percent evaluation is 
warranted for an inguinal hernia which is large, post 
operative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  Id.  

After carefully reviewing the medical evidence of record, 
along with the appellant's description of his symptoms, the 
Board finds that the appellant is appropriately rated at the 
noncompensable disability level for his postoperative 
residuals of bilateral inguinal hernias.  There is no 
evidence of record showing recurrence of either the right or 
the left inguinal hernia at any time.  While the VA 
examination noted complaints of pain in the left inguinal 
area with marked tenderness, subsequent medical records show 
no complaints referable to the left hernia repair.  Further, 
during his September 1997 personal hearing, the veteran 
clearly testified that he had no complaints as regards the 
left hernia repair.

As regards the right hernia repair, the Board notes that the 
VA examination reported complaints of pain in the right 
inguinal area with marked tenderness, and during his hearing 
the veteran reported pain with certain movements while he was 
working as a window installer.  However, the Board does not 
believe that these complaints merit a compensable rating for 
the right hernia repair.  The evidence shows that he sought 
treatment for these complaints only once since service and 
that he failed to report for further treatment.  The one 
record showed a sprain, no hernia recurrence, and he was 
advised to take hot baths and to wear a protective garment in 
the workplace when lifting.  Subsequently, the veteran 
testified that he changed jobs so that he currently performs 
computer work which requires less physical effort than his 
previous window installation work.  He has not contended that 
he has the same complaints as regards the right hernia repair 
with his new job.  He also testified that he had not been 
denied a job due to his postoperative residuals of bilateral 
inguinal hernias and that he had not missed any work at his 
new job due to his hernia residuals.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider functional loss due to pain), 4.45 (consider 
[p]ain on movement, swelling, deformity, or atrophy on 
disuse in addition to [i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing, incoordination, and excess 
fatigability) in this case.  See also DeLuca v. Brown, 8 
Vet.App. 202 (1995).  The evidence of record shows that the 
veteran had complained of pain in the right inguinal area.  
However, the evidence does not show that the veteran 
experiences pain secondary to his current sedentary job.  
Moreover, the VA examination did not show significant pain on 
movement, swelling, deformity, atrophy, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing, incoordination, or 
excess fatigability.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment specifically 
attributable to the service connected postoperative residuals 
of bilateral inguinal hernias or frequent periods of 
hospitalization due to that disorder so as to render 
impractical the application of the regular schedular 
criteria.  There is no evidence that the appellant has been 
hospitalized for his hernias since the repair surgery.  In 
addition, no marked interference with employment is shown as 
the veteran has by his own report not missed any work due to 
his bilateral hernia repair and does not have significant 
symptoms referable to his bilateral hernia repair as a result 
of his current job with computers.

Accordingly, in view of the above, the Board finds that the 
preponderance of the evidence is against an increased rating 
for postoperative residuals of bilateral inguinal hernias.


ORDER

Claims for entitlement to increased ratings for TMJ syndrome 
and for postoperative residuals of bilateral inguinal hernias 
are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
